Title: May 22. Thursday.
From: Adams, John
To: 


       This Morning I drew the following Letters to be laid before the Ministers this Evening.
       
        
        
         
          
           Sir
           Paris May 22. 1783
          
          We have received the Letter you did Us the Honour to write Us on the  day of this Month, containing a brief State of the Affairs of the United States in your hands. We see the Difficulties you are in, and are sorry to say that it is not in our Power to afford you any Relief.
          We have &c.
          
           
            Mr. Grand
           
          
         
        
       
       
       
        
        
         
          
           Gentlemen
          
          Mr. Grand has laid before Us, a State of the Affairs of the United States, under his Care, and the Demands upon him for Money to discharge the Bills drawn upon him, are such as to require some Assistance from you, if the Demands upon you will admit of it.
          If therefore, the State of the Cash in your Hands compared with the Draughts made upon you, will allow of it, We advise you to remit to Mr. Grand, on Account of the United States, the Amount of five Millions of Livres Tournois, and We doubt not that Congress and their Minister of Finances will approve of it, although We have not in Strictness Authority to give orders for it.
          
           We have &c. 
           
            Messrs. Wilhem and Jan Willink Nicholas and Jacob Van Staphorst and Dela Lande and Fynje, Bankers of the United States of America, at Amsterdam.
           
          
         
        
       
       
       This Morning I also drew the following to be laid before the Gentlemen this Evening.
       
       
        
        
         
          Articles
          Agreed upon by and between David Hartley Esq., Minister Plenipotentiary of his Britannic Majesty for line and a half left blank in MS in behalf of his said Majesty, on the one part and J.A. B.F. J.J. and H.L. Ministers Plenipotentiary of the United States of America, for treating of Peace with the Minister Plenipotentiary of his said Majesty, on their behalf on the other Part
          In Addition
          to those agreed upon, on the 30th day of November 1782, by and between Richard Oswald Esq., the Commissioner of his Britannic Majesty for treating of Peace, with the Commissioners of the United States of America, in behalf of his said Majesty, on the one Part, and the said J.A. B.F. J.J. and H.L. Commissioners of the said States for treating of Peace, with the Commissioner of his said Majesty, on their Behalf, on the other Part.
          Whereas it is expedient, that an Intercourse and Commerce should be opened, between the People and Territories subject to the Crown of Great Britain, and those of the United States of America, and that this Intercourse and Commerce, should be established, on the most enlarged Principles of reciprocal Benefit to both Countries
          1. It is agreed that Ministers shall be forthwith nominated and vested with full Powers to treat, agree and conclude upon a permanent Treaty of Commerce, between the two Powers and their respective Citizens, Subjects and Countries.
          2. For the Purpose of a temporary Regulation of such Intercourse and Commerce it is agreed, that the Citizens of the United States shall import into and export from, any part of the Dominions subject to the Crown of Great Britain, in American Ships, any Goods, Wares, and Merchandises, which have been so imported or exported, by the Inhabitants of the British American Colonies before the Commencement of the late War, paying only the same Duties and Charges, as the like Sort of Goods or Merchandises, are now, or may be subject to, if imported by British Subjects in British Ships, from any British Island or Plantation in America: And that the Subjects of his Britannick Majesty, shall import to and export from any Part of the Territories of the United States of America, in British Ships, any Goods, Wares and Merchandize, which might have been so imported or exported, by the Subjects of his Britannick Majesty, before the Commencement of the War, paying the same Duties and Charges, as the like Sort of Goods, Wares and Merchandizes, are now or may be sub­ ject to, if imported in American Ships, by any of the Citizens of the said United States.
          This Agreement to continue in force for all Vessells which shall sail from any Port of either Party, on or before the day of and no longer.
          Provided Always that nothing in this Agreement shall at any time hereafter be argued on either Side, in support of any Proposition which may be made, in the future negotiation of a permanent Treaty of Commerce.
         
        
       
       It was observed last Evening that all the Laws of Great Britain, for the Regulation of the Plantation Trade, were contrived solely for the Benefit of Great Britain.
       These Laws therefore ought not now to be the Regulation, which ought now to be for the reciprocal Benefit of both. The new System of Commerce, the permanent Treaty ought to be framed for the Benefit of the United States, as much as for that of G. Britain. Will not this temporary Revival of the old partial System, encourage British Merchants and Statesmen to aim at the perpetuation of it in the Treaty? Will not our making such a Convention, be a temptation to the British Court to postpone the definitive Treaty? perhaps to be indifferent about ever signing a definitive Treaty.
       By this Project of Mr. Hartleys, American Manufactures are excluded from the British Dominions, but British Manufactures are not excluded from the United States. Americans are excluded from carrying the Productions of other Countries to the British Dominions: But Britains are not excluded, from carrying the Productions of other Countries to America.—Two Instances of Partiality, and Inequality, which may be Seeds of discord. Mens Minds cannot be contented, under Partiality, among Equals. They think it as it is Injustice. It is humiliating. It is thought disgracefull.
       The Dutch will allow Americans to bring their Manufactures, and those of other Countries to Amsterdam, and this Attraction will draw our ships to that Market. We may carry hatts, Sperma Coeti Candles, &c. from America, Wines from Portugal, Spain or France to Holland, Sugars &c. from the W. India Islands, to Holland &c.
       If other Nations allow Americans, to carry any Thing to them which Britain forbids, this will allure them to foreign Ports, and drive them from those of Britain.
       At 10 this morning Mr. Hartley called upon me. Said he had received our Note of last night, and had reflected upon our Question, reviewed his Instructions and called upon the Duke of Manchester to consult with him, and upon the whole he thought he must wait the Return of a Courier which he should send off tomorrow.
       I told him that his Court must be sensible, if the Trade was renewed upon the old System, it must be upon that System entire, and even then it would be a Reciprocity all on one Side, all in favour of Great Britain. That if they thought of excluding Us from the West India Trade, they must think, it would obstruct our Agreement, and I was afraid if he mentioned it, and thus put it into the Heads of the Council, they would embarrass him with some wrong orders about it. He said he should support what was right as We wished it in his Dispatches, and so would the Duke of Manchester, but they thought it most prudent to send to London for orders.
       He then said he had heard a Story, in which the Marquis de la Fayette was named, that the French Court had applied to the American Ministers to know if they would come into the definitive Treaty, under the Mediation of the two Imperial Courts. That We answered that such a Thing might be very well, but We could not help observing, that those Courts had not acknowledged our Independence as yet. The Reply was that accepting the Mediation would be acknowledging our Independance.—Whence came this Story? Secrets will always be thus kept, while Negotiations are carried on by such circuitous Messages.
       At Eleven returned Visits to Mr. Fitch and Mr. Boylstone, and then to the Baron de Waltersdorf, Chamberlain of the King of Denmark, who remarked to me, that he was surprized that his Court had never been informed, that Mr. Dana had Powers to treat with Denmark. I told him that Mr. Dana had been advised against communicating it. But that his Court might send a Full Power to their Minister at Petersbourg, to treat and conclude with any Minister of the United States vested with equal Powers. And the Conferences might begin as soon as they please. He said that he hoped the Dutch would not regain all their Trade but that the Northern Nations would retain some of it. That he thought St. Eustatia would be of no Value in future, as the King had made St. Thomas’s a free Port. That Vessells might lie in Safety at St. Thomas’s in the hurricane Months but not at St. Eustatia. He said that some Danish Vessells had gone to America loaded with Linnens, Duck, Sail Cloth, &c.
       
       The following is a Copy of the order in Council of 14 May 1783, delivered to Us last night by Mr. Hartley.
       
       
        
        
         
          At the Court Of St. James 14 May 1783 Present The Kings Most Excellent Majesty In Council.
          Whereas by an Act of Parliament passed this Session, intituled, “an Act for preventing certain Instruments from being required, from Ships belonging to the United States of America, and to give to his Majesty for a limited Time certain Powers for the better carrying on Trade and Commerce between the Subjects of his Majestys Dominions and the Inhabitants of the said States,” it is among other Things enacted that during the Continuance of the said Act, it shall and may be lawful for his Majesty, in Council, by order or orders to be issued and published, from Time to Time, to give such Directions, and to make such Regulations, with Respect to Duties, Drawbacks or otherwise for carrying on the Trade and Commerce between the People and Territories belonging to the Crown of Great Britain, and the People and Territories of the said United States, as to his Majesty in Council shall appear most expedient and salutary, any Law, Usage or Custom to the contrary notwithstanding:
          His Majesty doth therefore, by and with the Advice of his Privy Council, hereby order, and direct, that any Oil, or any unmanufactured Goods or Merchandizes, being the Growth or Production of any of the Territories of the said United States of America, may untill further order, be imported directly from thence into any of the Ports of this Kingdom, either in British or American Ships, by British Subjects, or by any of the People inhabiting in and belonging to the said United States, or any of them, and such Goods or Merchandizes shall and may be entered and landed in any Port in this Kingdom, upon Payment of the same Duties as the like Sort of Goods, are, or may be subject and liable to, if imported by British Subjects, in British Ships, from any British Island or Plantation in America and no other, notwithstanding such Goods or Merchandizes, or the Ships in which the same may be brought, may not be accompanied with the Certificates or Documents heretofore required by Law. And it is hereby further ordered and directed that there shall be the same Drawbacks, Exemptions and Bounties on Merchandizes and Goods exported from Great Britain into the Territories of the said United States of America, or any of them, as are allowed upon the Exportation of the like Goods or Merchandizes, to any of the Islands, Plantations or Colonies, belonging to the Crown of Great Britain in America; and it is hereby farther ordered and directed, that all American Ships and Vessells which shall have voluntarily come into any Port of Great Britain since the 20th. of January 1783, shall be admitted to an Entry and after such Entry made, shall be entitled together with the Goods and Merchandizes on board the same Ships and Vessells, to the full Benefit of this order. And the Right Honourable the Lords Commissioners of his Majestys Treasury and the Lords Commissioners of the Admiralty, are to give the necessary Directions herein, as to them may respectively appertain. Signed Wm. Fawkener.
         
        
       
       Copy of Mr. Hartleys Full Power, exchanged with that of the American Ministers 19 May 1783.
       
        
        
         
          George R.
          George the Third, by the Grace of God, King of Great Britain, France, and Ireland, Defender of the Faith, Duke of Brunswick and Lunenbourgh, Arch Treasurer and Prince Elector of the Holy Roman Empire &c. To all to whom these Presents shall come, Greeting.
          Whereas for the perfecting and establishing the Peace, Friendship, and good Understanding, so happily commenced by the Provisional Articles signed at Paris the thirtieth Day of November last by the Commissioners of Us and our good Friends, the United States of America, vizt., New-Hampshire, Massachusetts-Bay, Rhode Island, Connecticut, New York, New Jersey, Pensylvania, the Three lower Counties on Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, in North America, and for opening, promoting and rendering perpetual, the mutual Intercourse of Trade, and Commerce, between our Kingdoms and the Dominions of the said United States, We have thought proper to invest some fit Person with full Powers, on our Part, to meet and confer, with the Ministers of the said United States now residing at Paris, duly authorized for the accomplishing of such laudable and salutary Purposes. Now know Ye, that We, reposing special Trust and Confidence, in the Wisdom, Loyalty, Diligence and Circumspection of our Trusty and Welbeloved, David Hartley Esquire (on whom We have therefore conferred the Rank of our Minister Plenipotentiary), have nominated, constituted and appointed, and by these Presents do nominate, constitute and appoint our true, certain and undoubted Commissioner, Procurator and Plenipotentiary; giving and granting to him all and all manner of Faculty, Power and Authority, together with General as well as Special order (so as the General do not derogate from the Special, nor the Contrary) for Us and in our Name, to meet, confer, treat and conclude, with the Minister or Ministers furnished with sufficient Powers, on the Part of our said Good Friends, the United States of America, of and concerning all such Matters and Things as may be requisite and necessary for accomplishing and compleating the several Ends and Purposes, herein before mentioned, and also for Us and in our Name to sign such Treaty or Treaties, Convention or Conventions, or other Instruments whatsoever as may be agreed upon in the Premisses, and mutually to deliver and receive the same in Exchange, and to do and perform all such other Acts, matters and Things as may be any Ways proper and conducive to the Purposes abovementioned, in as full and ample Form and manner, and with the like Validity and Effect as We Ourself, if We were present, could do and perform the same: Engaging and promising our Royal Word, that We will accept, ratify and confirm in the most effectual manner, all such Acts, matter and Things, as shall be so transacted and concluded by our aforesaid Commissioner, Procurator and Plenipotentiary, and that We will never suffer any Person to violate the same, in the whole or in Part, or to act contrary hereto.
          In Testimony and Confirmation of all which, We have caused our Great Seal of Great Britain to be affixed to these Presents signed with our Royal Hand. Given at our Palace at St. James’s, the fourteenth Day of May in the Year of our Lord one Thousand seven hundred and Eighty three and in the Twenty third Year of our Reign.
          I David Hartley the Minister above named certify the foregoing to be a true Copy, from my original Commission; delivered to the American Ministers this 19 Day of May 1783. Signed D. Hartley.
         
        
       
       Mr. Hartleys Observations and Propositions left with the American Ministers the 21. May 1783.
       
        
        
         
          A Proposition having been offered by the American Ministers for the Consideration of his Britannick Majestys Ministers, and of the British Nation, for an entire and reciprocal Freedom of Intercourse and Commerce between Great Britain and the American United States, in the following Words, viz.
          “That all Rivers, Harbours, Lakes, Ports and Places belonging to the United States or any of them, shall be open and free to the Merchants and other Subjects of the Crown of Great Britain, and their trading Vessells, who shall be received, treated and protected, like the Merchants and trading Vessells of the State in which they may be, and be liable to no other Charges or Duties.—And reciprocally, that all Rivers, Harbours, Lakes, Ports and Places under the Dominion of his Britannic Majesty, shall be open and free to the Merchants and trading Vessells of the said United States, and of each and every of them, who shall be received, treated and protected, like the Merchants and trading Vessells of Great Britain, and be liable to no other Charges and Duties, saving always to the Chartered Trading Companies of Great Britain, such exclusive Use and Trade of their respective Ports and Establishments, as neither the other Subjects of Great Britain, or any the most Favoured Nation participate in.”
          It is to be observed that this Proposition implies a more ample Participation of British Commerce than the American States possessed, even under their former Connection of dependence upon Great Britain, so as to amount to an entire Abolition of the British Act of Navigation, in respect of the thirteen United States of America; and although Proceeding on their Part, from the most conciliatory and liberal Principles of Amity and Reciprocity, nevertheless, it comes from them as newly established States and who in Consequence of their former Condition of Dependence, have never yet had any established System of national Commercial Laws, or of commercial Connections by Treaties with other nations, free and unembarrassed of many weighty Considerations which require the most scrupulous Attention and Investigation on the Part of Great Britain, whose antient System of national and commercial Policy, is thus suddenly called upon to take a new Principle for its Foundation, and whose Commercial Engagements with other ancient States may be most materially affected thereby. For the Purpose therefore of giving sufficient Time, for the Consideration and discussion of so important a Proposition, respecting the present established System of the commercial Policy and Laws of Great Britain, and their subsisting commercial Engagements with foreign Powers, it is proposed that a temporary Intercourse of Commerce shall be established between Great Britain and the American States, previously to the Conclusion of any final and perpetual Compact. In this intervening Period, as the strict Line and Measure of Reciprocity from various Circumstances, cannot be absolutely and compleatly adhered to, it may be agreed, that the Commerce between the two Countries shall revive, as nearly as can be, upon the same Footing and Terms as formerly subsisted, between them; provided always that no Concession on either Side, in the proposed temporary Convention, shall be argued hereafter, in support of any future Demand or Claim. In the mean time, the Proposition above stated may be transmitted to London, requesting with his Majestys Consent that it may be laid before Parliament for their Consideration.
          
          It is proposed therefore, that the unmanufactured Produce of the United States should be admitted into Great Britain, without any other Duties, those imposed during the War excepted, than those to which they were formerly liable. And it is expected in return that the Produce and Manufactures of Great Britain, should be admitted into the United States in like manner. If there should appear any Want of Reciprocity in this Proposal, upon the Grounds of asking Admission for British Manufactures into America, while no such Indulgence is given to American Manufactures in Great Britain; the Answer is obvious, that the Admission of British Manufactures into America, is an Object of Great Importance, and equally productive of Advantages to both Countries; while on the other hand, the Introduction of American Manufactures into Great Britain, can be of no Service to either, and may be productive of innumerable Frauds, by enabling Persons so disposed, to pass foreign European Goods, either prohibited or liable to great Duties, by the British Laws, for American Manufactures.
          With regard to the West Indies, there is no Objection to the most free Intercourse between them and the United States. The only Restriction proposed to be laid upon that Intercourse is prohibiting American Ships carrying to those Colonies any other Merchandize than the Produce of their own Country. The same Observation may be made upon this Restriction as upon the former. It is not meant to affect the Interest of the United States, but it is highly necessary, least foreign Ships should make Use of the American Flagg to carry on a Trade with the British West Indian Islands.
          It is also proposed upon the same Principle to restrain the Ships that may trade to Great Britain from America, from bringing foreign Merchandize into Great Britain. The Necessity of this Restriction is likewise evident, unless Great Britain meant to give up her whole Navigation Act. There is no Necessity of any similar Restrictions, on the Part of the American States; those States not having as yet, any Acts of Navigation.
         
        
       
      